Roby, J.
The appellants’ complaint was as follows: “The plaintiffs complain of the defendants, and for cause of action say: That they are the duly elected, qualified and acting trustees of the Christian Church, or Church of Christ, at the town of Fredericksburg, Washington county, Indiana, and as such they are the owners and are entitled to the possession of the following described real estate: *588[Describing it]. That defendants, as trustees of the Christian Church at the town of Fredericksburg * * * now hold possession of said real estate without right. * * * Wherefore,” etc. To this complaint a demurrer for want of facts was sustained. Plaintiffs declined to plead further, and appeal from the judgment thereupon rendered.
It is argued in support of the ruling that the complaint is bad for the reason that the disjunctive “or” shows that the plaintiffs are attempting to act as trustees for two churches, and that more than one church cannot be included within one corporation. There is nothing on the face of the complaint, or otherwise in the record, from which we are able to say that the appellants are not trustees, as they aver themselves to be, of the “Christian Church, or Church of Christ.” The appellants aver themselves to be trustees of a church of one name, and the appellees to be trustees of a church of another name. The complaint conforms to the requirements, and the demurrer should have been overruled.
Judgment reversed, and cause remanded for further proceedings.